DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election without traverse of Invention II, claims 9-19, in the reply filed on 11/2/2022 is acknowledged.  Claims 1-8 are withdrawn.  Claims 9-19 are now pending.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

6.	Claims 9-13 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Lee et al. (Journal of the Korean Fiber Society, 28 October 2012, pages 50-64).
	Lee et al. disclose the poly(arylene etherketone) copolymers synthesized via reaction of 4,4’-difluorobenzophenone with hydroquinone (HQ) and resorcinol, having the following structure

    PNG
    media_image1.png
    52
    340
    media_image1.png
    Greyscale

(abstract, Scheme 1, Table 1).  When the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed (structure or composition), the claimed physical properties relating to the concentration of inert groups would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
The limitations of claim 10 can be found in Lee et al. at Scheme 1 and Table 1 (Sample code R-1 to R-5), where it discloses the weight ratio of 9:1 to 5:5.  
The limitations of claim 11 can be found in Lee et al. at Scheme 1, where it discloses the chemical structure.
Claims 12 and 13 are inherent properties based on the substantially the same components as claimed.

7.	Claims 9-13 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Rao et al. (Polymer, Vol. 33, 13, 2834-2839, 1992).
	Rao et al. disclose the poly(ether ether ketone) copolymers synthesized via reaction of 4,4’-difluorobenzophenone with hydroquinone (HQ) and resorcinol (RE)
(abstract, Experimental, p. 2834).  When the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed (structure or composition), the claimed physical properties relating to the concentration of inert groups would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
The limitations of claim 10 can be found in Rao et al. at p. 2835 and Table 1 (Polymer II and III), where it discloses the mole ratio of 0.375:0.125 and 0.25:0.25.  
The limitations of claim 11 can be found in Rao et al. at p. 2835, where it discloses the chemical structure.
Claims 12 and 13 are inherent properties based on the substantially the same components as claimed.

8.	Claims 14 and 17-19 are rejected under 35 U.S.C. 103(a) as obvious over Lee et al. (Journal of the Korean Fiber Society, 28 October 2012, pages 50-64) as applied to claims 9-13, in view of El-Hibri et al. (WO 2016/092087, family patent US 2017/0362379 is being used here).
The disclosure of Lee et al. is adequately set forth in paragraph 6 and is incorporated herein by reference.
However, Lee et al. is silent on the composition comprising a reinforcing fiber and application in polymer-metal junction such as in a wire or electronic device.
El-Hibri et al. disclose a polymer-metal junction comprising a polymer composition disposed over a surface of a metal substrate, wherein the polymer composition comprises poly(aryl ether ketone) and reinforcing fibers in an amount of 5 to 50 wt%, to improve the adhesion of polymer overmold composition to metal substrates such as in electrical wiring (abstract, claim 16, [0057], [0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this composition and applications from El-Hibri et al. with the composition disclosed by Lee et al. to provide improved adhesion to metal substrates.

9.	Claims 15 and 16 are rejected under 35 U.S.C. 103(a) as obvious over Lee et al. (Journal of the Korean Fiber Society, 28 October 2012, pages 50-64) as applied to claims 9-13, in view of Bheda et al. (US 2017/0198104).
The disclosure of Lee et al. is adequately set forth in paragraph 6 and is incorporated herein by reference.
However, Lee et al. is silent on the specific process for making a shaped article.
Bheda et al. disclose a method for forming a blended material (such as polyaryletherketones) for use as  a deposition material in a fused filament fabrication printer for printing a 3D object layer by layer, to improve the mechanical properties of the 3D objects, wherein the method provides good dispersion of the components and good viscosity management (abstract, claims 1 and 36, [0004], [0016], [0022]-[0023],  [0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this manufacturing method from Bheda et al. with the composition disclosed by Lee et al. to provide improved mechanical properties of the 3D objects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762